Citation Nr: 0810735	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), bronchial asthma, status post 
excision of granuloma, left lower lobe, including as due to 
herbicide exposure.

2.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure.

3.  Entitlement to service connection for depression 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in March 2006.  This matter was 
originally on appeal from June 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), bronchial asthma, 
status post excision of granuloma, left lower lobe, including 
as due to herbicide exposure and entitlement to service 
connection for depression secondary to service-connected 
diabetes mellitus associated with herbicide exposure are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The medical evidence of record shows that the veteran's 
currently diagnosed hypertension was aggravated by his 
service-connected diabetes mellitus.      




CONCLUSION OF LAW

The veteran's hypertension was aggravated by his service-
connected diabetes mellitus type 2.  38 U.S.C.A. §§  1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in April 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection to include as secondary to 
a service-connected disability and on a presumptive basis, 
described the types of evidence that the veteran may submit 
in support of his claim, and specifically asked the veteran 
to submit any evidence or information in his possession that 
pertained to his claim.  The RO also explained to the veteran 
that he may lose money if he took more than one year to 
submit the requested information and evidence and his claims 
were granted because VA would not be able to pay him back to 
the date he filed his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  The RO further notified the veteran 
of what evidence VA was responsible for obtaining and would 
make reasonable efforts to obtain on the veteran's behalf 
with respect to his claim.  

While the April 2004 VCAA notice letter did not address the 
element of degree of disability, such notice defect 
constitutes harmless error as the veteran was provided notice 
with respect to how VA determines the disability rating in 
August 2006 correspondence and his claim was readjudicated in 
July 2007.  Furthermore, service connection for hypertension 
is being granted for reasons explained in greater detail 
below.  Thus, any absence of notice with respect to that 
element will be addressed by the RO when effectuating the 
award of benefits.      

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the enhanced duty to notify 
provisions under the VCAA should be met prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  In this case, however, the April 2004 VCAA notice 
letter was provided after the initial unfavorable decision 
denying his claim.  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice has been 
remedied as the notice provided to the veteran in April 2004 
was followed by readjudication of his claim by the RO in July 
2007.  

The Board further notes that the RO provided the veteran with 
a copy of the  
June 2002 and September 2002 rating decisions, the August 
2003 Statement of the Case (SOC), and the July 2007 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records, service personnel records 
and VA treatment records from 1999 to 2006.  Earlier medical 
evidence is also of record.  Furthermore, the RO afforded the 
veteran VA examinations in October 2001, January 2002, April 
2002, July 2002, and December 2006.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Secondary Service Connection for Heart Disease 

The veteran essentially contends that his current 
cardiovascular problems are related to his service-connected 
diabetes mellitus. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

In the present case, the Board acknowledges that the medical 
evidence is ambiguous as to whether the veteran currently has 
congestive heart failure with respect to his claimed heart 
disease.  The VA treatment records dated from 1999 to 2004 
contain numerous reports by the veteran of a past history of 
congestive heart failure beginning in approximately 1989 and 
the July 2004 VA treatment record suggests a current 
diagnosis of congestive heart failure by E.L.M., PA-C; 
however, no definitive clinical findings of current 
congestive heart failure are of record.  Indeed, the 
veteran's 1999 VA treatment records include notations that 
the veteran showed no present signs or symptoms of congestive 
heart failure.  In addition, the July 2002 VA examiner found 
"normal heart function" and the July 2002 VA radiologist 
also noted that no heart failure was noticed on chest x-ray.  
Nonetheless, the medical evidence of record clearly shows 
that the veteran currently suffers from hypertension, which 
is considered an early symptom of heart disease.  38 C.F.R. 
§ 3.309 (2007).  Indeed, the July 2002 VA examiner and the 
December 2006 VA examiner diagnosed the veteran with 
hypertension.  The VA treatment records dated from 1999 to 
2006 also include multiple diagnoses of hypertension.  

In addition, the medical evidence shows that the veteran's 
hypertension is related to his service-connected diabetes.  
The Board notes that the veteran reported at the July 2002 VA 
examination that his hypertension existed for years before 
his diagnosis of diabetes.  Thus, it is clear that the 
veteran's hypertension was not caused by his diabetes.  
However, the medical evidence does show that the veteran's 
hypertension was aggravated by his service-connected 
diabetes.  In a July 2004 VA treatment record, E.L.M., PA-C 
wrote that a review of the veteran's medical records showed 
that an increase in his blood pressure medication occurred 
after his diagnosis of diabetes in approximately October 
1998.  He further explained that there was a "greater than 
not likelihood" that the veteran's worsening hypertension 
was directly related to his service-connected diabetes.  In 
addition, the veteran's December 2006 VA medical examiner 
similarly concluded that there was an association between the 
veteran's diabetes and hypertension.  

While the Board notes that the December 2006 VA medical 
examiner commented that the veteran's response to medical 
management did not allow an estimation of additional 
hypertensive disability that may be ascribed to diabetes, 
there is no burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made in this case as the former 
version of 38 C.F.R. § 3.310 is applicable, as explained 
above.  

Thus, as the medical evidence reveals that the veteran's 
current hypertension has been aggravated by his service-
connected diabetes, the Board finds that service connection 
of hypertension is warranted on a secondary basis.  38 C.F.R. 
§ 3.310 (2006).  


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus associated with 
herbicide exposure is granted.


REMAND

After careful review of the evidence, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's service connection 
claims for a respiratory disorder and depression. 

The record reflects that the veteran has been unemployed and 
in receipt of social security disability benefits since 1991 
for multiple disabilities; however, no social security 
disability records are associated with the claims folder and 
there is no indication that they are not relevant to the 
veteran's claims.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  In light of the foregoing, the Board finds that a 
remand is necessary so that the RO may obtain these records.  

Additionally, the veteran, through his representative, 
asserted that the examinations for the veteran's claimed 
disorders were inadequate and requested another series of VA 
examinations in the November 2005 appellant's brief.  In 
regard to the veteran's claimed respiratory disorder, the 
Board notes that the claims file was not available for review 
at the July 2002 VA medical examination.  Thus, the July 2002 
VA medical examiner's opinion was not based on review of the 
claims folder.  In regard to the veteran's claimed 
depression, the April 2002 VA examiner (S.S., PsyD) noted a 
current diagnosis of major depression on Axis I that was 
"most likely secondary to medical and other psychosocial 
stressors," however, she did not specifically address 
whether the veteran's service-connected diabetes caused or 
aggravated his depression and there is no other competent 
medical opinion of record that specifically discusses the 
relationship between the veteran's depression and his 
service-connected diabetes.  Furthermore, the veteran's SSA 
records may be relevant to both claims and should be 
considered by the VA examiners in rendering their opinions.  
For the foregoing reasons, the Board also finds that a remand 
for another examination and nexus opinion with respect to the 
veteran's claimed respiratory disorder and depression is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to that 
effect should be placed in the veteran's 
claims folder.

2.  After the veteran's SSA records have 
been obtained, the veteran should be 
afforded with an appropriate VA 
examination to determine the identity and 
etiology of any respiratory disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether any 
veteran's respiratory disorder found on 
examination is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) related to active military 
service to include presumed exposure to 
herbicide agents, as claimed by the 
veteran, and any symptomatology shown in 
service or any other incident thereof.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.  After the veteran's SSA records have 
been obtained, the veteran should be 
afforded with an appropriate VA 
examination by an examiner who has not 
previously examined the veteran to 
determine the identity and etiology of any 
psychiatric disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether any veteran's psychiatric disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) caused or aggravated by his 
service-connected diabetes or is otherwise 
related to any symptomatology shown in 
service or any other incident thereof.  As 
the veteran has also been service-
connected for hypertension based on 
aggravation by the veteran's service-
connected diabetes, the examiner should 
further comment on the relationship 
between the veteran's now service-
connected hypertension and his current 
psychiatric disorder.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

4.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claims should be readjudicated.  If any 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


